DONNELLY, Judge,
dissenting.
In my view, there was sufficient evidence to submit to the jury the issue of plaintiff Carol Thurman’s contributory negligence for failing to maintain a proper lookout.
In considering whether or not a submissi-ble case was made, we view all the evidence in the light most favorable to the offering party, defendant in this case, giving that party the benefit of all favorable inferences reasonably drawn therefrom and disregarding evidence to the contrary. Berry v. Harmon, 329 S.W.2d 784, 789 (Mo.1959); Stanfill v. City of Richmond Heights, 605 S.W.2d 501, 502 (Mo.App.1980). Generally speaking, the issue of negligence for failure to keep a proper lookout is submissible if there is evidence that the party charged with negligence could have seen the other car (or object) sooner and in time to have acted to avoid the occurrence. Welch v. Sheley, 443 S.W.2d 110, 118 (Mo.1969). The opportunity to take effective precautionary action may be established by calculations and reasonable inferences from the facts in evidence. McColgin v. Morgan, 592 S.W.2d 263, 267 (Mo.App.1979).
The collision in this case occurred when plaintiff attempted to make a left turn onto the eastbound lanes of Lindberg from a parking lot. Plaintiff testified that, but for cars stopped in the westbound curb lane of Lindbergh, she could have seen for a distance of three-quarters of a mile to the east when she looked to her left. Defendant, on the other hand, testified that no cars or other obstructions were in the curb lane of westbound Lindbergh, so that her view was unobstructed, although she did not see plaintiff. Viewing the evidence most favorable to the submission of the instruction, one may infer that plaintiff could have seen defendant’s automobile to her left because her view would have been as unobstructed as defendant’s.
Moreover, there were facts in evidence from which the jury could reasonably infer that plaintiff could have avoided the accident. Plaintiff’s testimony was that she was travelling only 3 to 5 mph when the collision occurred and that she could have stopped within ten feet. Defendant testified that she was travelling in the middle westbound lane of Lindbergh, and had slowed her speed from 35 mph to 30 mph as she approached the intersection where the traffic light was green in her favor. From defendant’s testimony, it could reasonably be inferred that she could have been observed by plaintiff three-quarters of a mile from the intersection. Accordingly, the jury could legitimately find that had plaintiff maintained a careful lookout, she could have averted the collision by appropriate evasive action, including by remaining stopped and not entering the intersection at all.
I respectfully dissent.